- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 1-15194m COMPANHIA DE BEBIDAS DAS AMÉRICAS-AMBEV (Exact name of registrant as specified in its charter) American Beverage Company-AMBEV (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 4 th Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA DE BEBIDAS DAS AMÉRICAS  AMBEV CNPJ [National Register of Legal Entities] No. 02.808.708/0001-07 NIRE [Corporate Registration Identification Number] No. 35.300.157.770 Abstract of the Minutes of the Meeting of the Board of Directors of Companhia de Bebidas das Américas  AmBev (the Company), held on February 28, 2011, drawn up in summary form. 1. Date, time and venue : On February 28, 2011, starting at 2:00 p.m., at the Companys headquarters, located in the City of São Paulo, State of São Paulo, at Rua Dr. Renato Paes de Barros, 1017, 4th floor. 2. Attendance : Messrs. Victório Carlos De Marchi and Carlos Alves de Brito, co- Chairmen , and Messrs. Roberto Moses Thompson Motta, Vicente Falconi Campos, Roberto Herbster Gusmão, José Heitor Attilio Gracioso, Luis Felipe Pedreira Dutra Leite and Luiz Fernando Ziegler de Saint Edmond . 3. Board : Chairman: Victório Carlos De Marchi ; Secretary: Pedro de Abreu Mariani. 4. Resolutions : It was unanimously and unrestrictedly resolved by the Directors who attended the meeting: 4.1. Approval of accounts . To approve, after examination and discussion, and pursuant to Article 142, V, of Law 6,404/76, the annual report, the Managements accounts, the financial statements for the fiscal year ended December 31, 2010 and the respective destination of the results, which will be published on March 3, 2011. 4.2. Distribution of dividends . To approve dividends, to be deducted from the additional dividend reserve and attributed to minimum mandatory dividends for 2010, at R$0.56 per common share and R$0.616 per preferred share, without withholding income tax, pursuant to applicable law. 4.2.1. The aforementioned payments shall be made as from March 22, 2011, without any monetary adjustment, subject to the approval by the Annual General Meeting which shall resolve upon the financial statements related to the fiscal year of 2010. The record date shall be March 3, 2011 for BM&FBovespa shareholders and March 8, 2011 for ADR holders. Shares and ADRs shall be traded ex-dividends as from March 4, 2011. 1 5. Closure : With no further matters to be discussed, the present Minutes were drawn up and, after being read and approved by all of the members of the Companys Board of Directors who attended the meeting, were duly executed . São Paulo, February 28, 2011. /s/ Victório Carlos De Marchi /s/ Carlos Alves de Brito /s/ José Heitor Attilio Gracioso /s/ Roberto Moses Thompson Motta /s/ Vicente Falconi Campos /s/ Roberto Herbster Gusmão /s/ Luiz Fernando Ziegler de Saint Edmond /s/ Luis Felipe Pedreira Dutra Leite /s/ Pedro de Abreu Mariani Secretary 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 28, 2011 COMPANHIA DE BEBIDAS DAS AMERICAS-AMBEV By: /s/ Nelson Jose Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
